Citation Nr: 1450708	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.

2.  Entitlement to an increased disability rating  in excess of 10 percent for the service-connected deviated nasal septum residuals, status post fracture. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1955 to January 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The October 2010 rating decision, in pertinent part, denied an increased rating in excess of 10 percent for the service-connected deviated nasal septum residuals.  The March 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) disability rating.

In July 2013, the Veteran testified at a personal hearing at a VA office in Newark, New Jersey (Travel Board hearing) before a Veterans Law Judge.  In August 2013, the Board notified the Veteran and the representative that it was unable to produce a hearing transcript and offered the opportunity for another hearing.  The Veteran indicated that he wanted to appear before a Veterans Law Judge at a Board videoconference hearing.  

In October 2013, the Board remanded the appeal to provide the requested Board hearing.  In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


The issues of service connection for headaches, sinus infections, sleep apnea (to include as secondary to the service-connected deviated nasal septum), and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 written statement, September 2014 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the AOJ.  


REMAND

Ratings for Deviated Nasal Septum Residuals and Bilateral Haring Loss

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  At the September 2014 Board videoconference hearing, the Veteran testified that he was receiving VA treatment for bilateral hearing loss, and that a hearing test had been conducted approximately two weeks prior to the Board hearing.  These treatment records do not appear to have been associated with the claims file. 

The Veteran testified that he received private treatment for the service-connected deviated nasal septum residuals as recently as one year prior to the Board hearing.  The private treatment records have not been associated with the claims file.  The Veteran also testified that he received VA treatment for the nasal septum.  The most recent VA treatment records associated with the claims file are dated in February 2012. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for bilateral hearing loss and the residuals of the deviated nasal septum (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for bilateral hearing loss and the residuals of the deviated nasal septum.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for bilateral hearing loss and deviated nasal septum residuals.

3.  Then, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



